DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “A stroller with multiple storage compartments”. Claim 1 also recites: “at least two storage chambers.” The claim is indefinite, as it is unclear if the storage compartments and the storage chambers are one-in-the-same. How many storage compartments/chambers are intended to be claimed? 

Claim 5 recites: “a first connecting mechanism disposed on the at least one connecting piece for connecting different parts of the at least one connecting piece rolling around the connecting component.” What are the “different parts”? It is unclear what is meant by “rolling around”. How does the connecting piece roll around?

Claim 6 recites: “wherein the storage basket comprises one connecting piece for partitioning the storage basket into two storage chambers.” There is improper antecedent basis for these limitations, as the connecting piece and two storage chambers are already required by claim 1, from which claim 6 depends.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 only includes limitations already required by claim 1, and as such, claim 6 fails to further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (US 2008/0258437).

Regarding claim 1, Ryan teaches:  a stroller with multiple storage compartments comprising: a stroller frame (20) comprising a connecting component (40); and a storage basket (including at least elements 42, 60) installed under the stroller frame, and the storage basket comprising at least one connecting piece (60) connected to the connecting component so as to partition the storage basket into at least two storage chambers.  Relevant elements are best shown in Figs. 1-3.

Regarding claim 2, Ryan further teaches: wherein the stroller frame comprises two rear legs (32), and the connecting component (40) is connected between the two rear legs of the stroller frame. See Fig. 2. 

Regarding claim 3, Ryan further teaches: wherein the at least one connecting piece hangs on the connecting component. See Fig. 3. See also the embodiment of Figs. 4-5. 

claim 4, Ryan further teaches: wherein the at least one connecting piece (60) is detachably connected to the connecting component (40). See [0012].

 Regarding claim 5, Ryan further teaches: a first connecting mechanism disposed on the at least one connecting piece for connecting different parts of the at least one connecting piece rolling around the connecting component. See the mechanisms described in [0012].

Regarding claim 6, Ryan further teaches: wherein the storage basket comprises one connecting piece (60) for partitioning the storage basket into two storage chambers. See Fig. 2.

Regarding claim 10, Ryan further teaches: wherein the connecting component (40) is a traverse rod. See Fig. 2. 


An alternate interpretation is presented below for the purpose of addressing claims 7-9: 

Regarding claim 1, Ryan teaches:  a stroller with multiple storage compartments comprising: a stroller frame (20) comprising a connecting component (36); and a storage basket (including at least elements 42, 60) installed under the stroller frame, and the storage basket comprising at least one connecting piece (60) connected (at least indirectly) to the connecting component so as to partition the storage basket into at least two storage chambers.  Relevant elements are best shown in Figs. 1-3.

claim 7, Ryan further teaches: wherein the stroller frame further comprises a basket tube (40), and the storage basket is connected to the basket tube. See Figs. 1-3. 

Regarding claim 8, Ryan further teaches: a second connecting mechanism for detachably connecting the storage basket to the basket tube. See the mechanisms described in [0012].

Regarding claim 9, Ryan further teaches: wherein the basket tube is formed in a U shape. See Fig. 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EMMA K FRICK/            Primary Examiner, Art Unit 3618